Citation Nr: 0924055	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-00 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
multiple complications that developed as a result of VA 
surgery, to include chronic stenosis and MRSA infections 
causing fatigue, weight loss, weakness, difficulty in 
absorbing nutrition, wound infection, atrial fibrillation, 
heparin-induced thrombocytopenia, sternoclavicular 
osteomyelitis, phlebitis, rectal fistula, abscess under 
surgery incision on stomach, severe anemia, low grade fevers, 
low back pain, depression, heart disorders, C-Diff, chills, 
vomiting, and nerve damage to feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence reveals post-surgical carotid 
stenosis and MRSA and ORSA infections causing fatigue, weight 
loss, weakness, difficulty in absorbing nutrition, surgical 
wound infection, atrial fibrillation, heparin-induced 
thrombocytopenia, sternoclavicular osteomyelitis, phlebitis, 
rectal fistula, severe anemia, low grade fevers, low back 
pain, depression, heart disorders, chills, vomiting, and 
parasthesias of the feet.

2. The medical evidence does not reveal infection with C-diff 
(Clostridium difficile) bacteria.

3. The multiple complications that occurred after the 
Veteran's February 2003 colon surgery were not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.

4. To the extent the Veteran's complications were a result of 
the VA sigmoid colon surgery in February 2003, they were a 
reasonably foreseeable event.




CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for multiple complications that developed as 
a result of VA surgery, to include chronic stenosis and MRSA 
infections causing fatigue, weight loss, weakness, difficulty 
in absorbing nutrition, wound infection, atrial fibrillation, 
heparin-induced thrombocytopenia, sternoclavicular 
osteomyelitis, phlebitis, rectal fistula, abscess under 
surgery incision on stomach, severe anemia, low grade fevers, 
low back pain, depression, heart disorders, C-Diff, chills, 
vomiting, and nerve damage to feet is not established.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once entitlement to benefits has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2003, prior to the initial 
unfavorable AOJ decision issued in January 2004.  An 
additional letter was sent in June 2007.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in August 2003 informed 
the Veteran of the type of evidence necessary to establish 
entitlement to benefits under 38 U.S.C.A. § 1151, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  

With regard to the notice requirements under Dingess/Hartman, 
the Veteran was not advised of how to substantiate a 
disability rating or effective date; however, the Board finds 
no prejudice to the Veteran as a result of this omission.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's claim, any questions as to the 
assignment of a disability rating and effective date are 
rendered moot.  Therefore, the Board finds that the Veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA medical records, the 
report of an October 2003 VA examination, and a December 2008 
VA opinion were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim. 

In a May 2009 submission, the Veteran's representative 
asserted that a remand was required so that records could be 
obtained with regard to the infection protocols followed by 
the VA hospital with respect to the Veteran.  However, the 
representative did not explicitly state that such records 
actually exist.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that the duty to assist is 
not a license for a "fishing expedition" to ascertain 
whether there might be unspecified information which could 
possibly support a claim.  See Counts v. Brown, 6 Vet. App. 
473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Moreover, such records are akin to Quality Assurance 
records, which are protected from disclosure by 38 U.S.C.A. § 
5705(a) and the VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3 prohibits the RO from requesting or 
using such records.  Thus, the Board concludes that a remand 
so that attempts may be made to obtain these records is not 
necessary.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

VA statutes and regulations provide that, in certain 
circumstance, a veteran may be compensated for additional 
disability that results from VA treatment.  Section 1151 of 
Title 38 of the United States Code was modified by section 
422(a) of Public Law 104-204, 110 Stat. 2926 (1996), for all 
claims filed on or after October 1, 1997, to require not only 
that the VA treatment in question resulted in additional 
disability, but also that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment, or that 
the proximate cause of the additional disability was an event 
that was not reasonably foreseeable. VAOPGCPREC 40-97, 63 
Fed. Reg. 31,263 (1998).  With regard to the former element, 
it must be shown that VA's care, treatment, or examination 
caused the Veteran's additional disability and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or that VA furnished such 
care, treatment, or examination without the Veteran's 
informed consent.  38 C.F.R. 
§ 3.361(c), (d) (2007).

To determine whether the Veteran has additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
Veteran's appeal was pending.  
69 Fed. Reg. 46,426 (Aug. 3, 2004).  Given that the effect of 
the changes was to make VA regulations consistent with the 
changes previously made to 38 U.S.C.A. 
§ 1151, of which the Veteran has been clearly advised, he is 
not prejudiced in the disposition of his claims herein.  
Bernard at 392-94.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he experienced multiple 
complications of colon surgery performed at a VA hospital and 
that these complications resulted in additional disability.  
Therefore, he argues that he is entitled to compensation 
under 38 U.S.C.A. § 1151. 

The threshold question is whether the Veteran has suffered 
additional disability due to his surgery.  In this regard, 
the Board first notes that the Court has held that benefits 
may be granted if a disability existed at the time a claim 
for VA disability compensation is filed or during the 
pendency of that claim, even though the disability resolved 
prior to the Secretary's adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the 
Board will consider a disorder that resulted from the 
Veteran's surgery to be a current disability, even if the 
disorder resolved prior to the appeal reaching the Board. 

The Board notes that the Veteran underwent a right and 
sigmoid colonectomy in February 2003.  Several complications 
ensued and the Veteran was hospitalized multiple times in the 
months following surgery.  The record reveals that some of 
the complications developed as a result of another 
complication.  With respect to this claim, whether the 
complication is related to the surgery is the fundamental 
question.  Accordingly, the Board will not provide a 
protracted analysis of the sequence of events that led to the 
development of each particular disorder or symptom noted 
below.

Initially, the Board observes that the medical evidence does 
not demonstrate that the Veteran had C-Diff bacteria in his 
gastrointestinal system.  Although the Veteran did experience 
diarrhea on several occasions, multiple tests for the 
presence of C-Diff were negative.  Hence, the Board 
determines that the Veteran did not have additional 
disability due to C-Diff bacteria subsequent to his surgery.  

The Board also observes that the Veteran suffered from 
cardiac and vascular disorders prior to his colon surgery, to 
include having had a heart attack and coronary bypass surgery 
and carotid stenosis requiring an endarterectomy shortly 
before his colon surgery.  Nevertheless, the Veteran may have 
an additional disability if the preexisting disabilities were 
aggravated.  In this regard, the Board observes that the 
Veteran underwent an echocardiogram and a Doppler study, 
which showed aortic valve sclerosis, dilated aortic root, and 
insufficiency of valve velocities.  Additionally, the Veteran 
experienced atrial fibrillation.  As it is not apparent from 
the record that these particular cardiac disorders were 
present prior to the February 2003 surgery, the Board affords 
the Veteran reasonable doubt and finds that the Veteran had 
additional heart disorders/symptoms as a result of his 
surgery.  

With respect to the other claimed disorders/symptoms-
fatigue, weight loss, weakness, difficulty in absorbing 
nutrition, wound infection, atrial fibrillation, heparin-
induced thrombocytopenia, sternoclavicular osteomyelitis, 
phlebitis, rectal fistula, abscess under surgery incision on 
stomach, severe anemia, low grade fevers, low back pain, 
depression, chills, vomiting, and nerve damage to feet-the 
record shows that the Veteran experienced each of the above 
at some point during his post-operative care.  Although some 
of these claimed disabilities are merely symptoms, i.e., 
weight loss, low grade fevers, low back pain, chills, 
vomiting, for the purposes of this claim, the Board will 
consider these symptoms to be representative of disabilities.  
Accordingly, the Board finds that the Veteran experienced 
additional disability from these claimed disorders in the 
months following surgery.

However, the evidence must not only show additional 
disability, but also that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment, or that 
the proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  In the present case, 
the Board finds that the preponderance of the evidence is 
against a finding of causation under either of these 
criteria.  

In this regard, the Board notes that the Veteran underwent a 
right and sigmoid colonectomy in February 2003.  Several 
complications ensued and the Veteran was hospitalized 
multiple times in the months following surgery.  The record 
reveals that some of the complications developed as a result 
of another complication.  With respect to this claim, whether 
the complication is related to the surgery is the fundamental 
question.  Accordingly, the Board will not provide a 
protracted analysis of the sequence of events that led to the 
development of each particular disorder or symptom noted 
below.  
The Board observes that part of the surgical procedure was to 
create a rectalcolonic anastemosis; the anastemosis was 
either incomplete, or became so, and the resultant leak 
required draining.  The Veteran developed an infection of the 
surgical wound.  He then became febrile and was found to have 
a MRSA/ORSA infection; the infection was of unknown origin 
and proved to be refractory to treatment.  These infections 
apparently led to the development of sternoclavicular 
osteomyelitis.  

Additionally, a PICC (peripherally inserted central catheter) 
line was placed and over time caused phlebitis.  The Veteran 
was prescribed heparin, which led to heparin-induced 
thrombocytopenia.  Intravenous feeding was required, as his 
ability to absorb nutrition was impaired.  The Veteran lost 
weight and developed anemia.  General fatigue and weakness 
were also noted.  The Veteran developed acute renal failure, 
and had to stop taking his anti-inflammatory medication for 
his degenerative joint disease of the back, resulting in a 
recurrence of his back pain.  He also experienced atrial 
fibrillation, chills, and vomiting at times, and was 
monitored for heart problems.  Further, medical evidence 
reflects the development of a rectal fistula and parasthesias 
of the feet.  In sum, the Veteran had a very complicated 
post-operative course that took a toll on his overall health.

However, the competent medical evidence does not show that 
any of the above complications were not reasonably 
foreseeable or the result of fault on VA's part as defined by 
VA regulations.  Initially, the Board observes that an 
October 2003 VA opinion is insufficient as the examiner 
stated that she was not qualified to give an opinion as to 
whether the complications were reasonably foreseeable events 
after an invasive surgical procedure.  Thereafter, in 
December 2008, a VA opinion was obtained from a surgeon.

The surgeon reviewed the claims file and indicated that, 
although the Veteran had the claimed complications, they were 
not of a type to not be reasonably foreseen by a competent 
and prudent health care provider.  Moreover, the examiner 
opined that the complications were not the result of 
carelessness, negligence, lack of proper judgment, or similar 
instance of fault on VA's part.  The record contains no 
contradictory competent medical evidence.  
Thus, although the Board is sympathetic to the Veteran's 
situation, the only evidence in favor of his claim is his own 
statements.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., feeling fatigued, 
weakness, or experiencing chills.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is simply no competent evidence of record that 
establishes that the Veteran's myriad complications after his 
February 2003 surgery were not reasonably foreseeable, or 
were the result of fault on VA's part as defined by VA 
regulations.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.  Consequently, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
multiple complications that developed as a result of VA 
surgery, to include chronic stenosis and MRSA infections 
causing fatigue, weight loss, weakness, difficulty in 
absorbing nutrition, wound infection, atrial fibrillation, 
heparin-induced thrombocytopenia, sternoclavicular 
osteomyelitis, phlebitis, rectal fistula, abscess under 
surgery incision on stomach, severe anemia, low grade fevers, 
low back pain, depression, heart disorders, C-Diff, chills, 
vomiting, and nerve damage to feet is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


